Casey, J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 30, 1993, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was employed for about five years as a customer representative for a cablevision company until January 27, 1992. Claimant had been trained to perform regular customer work and collection work. She had been living with her mother until May 1988 when the mother died. Claimant was upset by her mother’s passing and experienced cluster head*606aches and depression. She requested a leave of absence at the end of October 1988 and took about 2 Vi months of medical leave. When she returned, she worked at her old job about a month. Claimant then opted to work as a collection representative. In January 1992, she received a two-day suspension due to previous attendance problems and was also placed on 30 days’ probation. When her suspension ended on January 26, 1992, claimant was told that she would be laterally transferred back to customer service, but her pay, hours and benefits would remain the same. Claimant objected to the transfer and requested a new position. She was informed that none was available. Claimant resigned.
Claimant’s contention that telephone work caused her undue stress was not supported by the medical evidence and was found by the Unemployment Insurance Appeal Board to be self-serving. She had not been treated for such condition in over three years prior to her resignation. The decision of the Board that claimant had no good reason for leaving her employment is supported by substantial evidence and should be upheld.
Cardona, P. J., White and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.